IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. AP-76,767


EX PARTE TROY HUFFMASTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08 CR 2271 F IN THE 214TH DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of escape and
sentenced to twenty-five years' imprisonment. The Thirteenth Court of Appeals affirmed his
conviction. Huffmaster v. State, No. 13-08-599-CR (Tex. App. Corpus Christi, May 28, 2009)
(unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
	Appellate counsel filed an affidavit with the trial court stating that he could not find the file
and could not say whether Applicant had been notified. The trial court recommends that relief be
granted. Based on this Court's review of the record, we find that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Ninth
Court of Appeals in Cause No. 13-08-00599-CR that affirmed his conviction in Case Number 08 CR
2271 F from the 214th Judicial District Court of Nueces County. Ex parte Wilson, 956 S.W.2d 25 
(Tex. Crim. App. 1997); Tex. R. App. P. 48.4. Applicant shall file his petition for discretionary
review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered:	April 4, 2012
Do not publish